UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 22, 2014 EQM Technologies & Energy, Inc. (Exact name of registrant as specified in its charter) Delaware 000-54750 20-5754991 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1800 Carillon Boulevard, Cincinnati, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (513) 825-7500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 22, 2014, EQM Technologies & Energy, Inc. (the “Company”) announced that the Board of Directors of the Company unanimously approved the voluntary deregistration of the Company’s common stock under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Company intends to file a certification on Form 15 with the Securities and Exchange Commission (the “SEC”) terminating the registration of the Company’s common stock under Section 12(g) of the Exchange Act and suspending the Company’s SEC reporting obligations under Sections 13(a) and 15(d) the Exchange Act on or about October 29, 2014. The Company expects that the deregistration of its common stock will become effective 90 days after the filing of the Form 15 with the SEC.Upon the filing of the Form 15 with the SEC, the Company’s obligation to file periodic reports under the Exchange Act, including Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K, and Current Reports on Form 8-K, will be suspended.As a result of filing the Form 15, the Company’s common stock will no longer be eligible for quotation on the OTCQB Marketplace. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 22, 2014 EQM Technologies & Energy, Inc. By: /s/ Robert R. Galvin Robert R. Galvin Chief Financial Officer, Secretary and Treasurer
